By the Court.

Nisbet, J.
delivering the opinion.
[1.] In the case of Anthony, a slave, vs. the State of Georgia, decided at Savannah in January last, this Court held, that in the prosecution of a slave under the Act of 1850, it was not necessary to set forth, in the bill of indictment, the opinion of the ■committing Magistrates, that the slave charged was guilty of a ■capital offence, and the other papers appertaining to the charge; and that it was not necessary to prove them on the trial. We there held that the requirement of the Statute that they should be transmitted to the Solicitor or Alt. General, was directory to him, and that they constituted no part of the pleadings or proof on the trial. That decision controls the first point made in this case. If it is not made necessary to prove these papers by the Statute, then we hold that their admission is wrong, upon principle. By the Act, the slave is to be indicted and tried, as in cases of white persons. No evidence can be admitted against him, that is not legal, according to the rules of evidence, as they obtain in other cases on the criminal side of the Court. The opinion of the committing Magistrates, that the prisoner is guilty of the offence charged, is clearly illegal evidence, and ought not to be admitted. In this case, the presiding Judge instructed the Jury that they were not to regard it, in passing upon the guilt or innocence of the prisoner. Notwithstanding it may have had its effect upon their minds — and what effect, it is impossible for the Court to know. It is proper to withhold from the Jury all illegal evidence which, by possibility, may influence their verdict. The presiding Judge may pronounce it no evidence; yet its impression is made on the mind, and may influence the verdict, in despite of *495all the efforts of the Jury to disregard it. In construing this benign Act, we wish to give to the slave the full benefit of all its provisions. We thus decide, not so much because we have reason to believe that this evidence did, in this case, affect tire verdict, as for the sake of what we believe will be a salutary rulé, in all trials under the Act of 1850. Upon the ground alone that it was error to admit this evidence, we send this case back, and find it unnecessary to consider the question of variance.
[2.] The requirement in the Act, that these papers shall be transmitted to the Attorney or Solicitor General, “ on the first day of the next term of the Superior Court,” is not intended to give time to the accused to prepare his case, and to give time for public opinion to cool, as argued by the plaintiff’s counsel; but it is to prevent delay in the prosecution, and the costs of confinement in the jail. It is to-enable the Solicitor General to proceed within that term, with convenience, to send out a bill, and bring the; cause to a hearing. When, therefore, the offence is committed within the term, as here, and the papers are returned within the* term, and the cause is regularly called for trial, it is triable at that-term. The shortness of the time intervening between the commission of the offence and the trial, would no doubt be considered by the Court, upon an application for a continuance by the; prisoner.
Let the judgment be reversed.